                                                                             USDC SDNY
                                                                             DOCUMENT
                    34-18 Northern Blvd – Suite 2-25                         ELECTRONICALLY FILED
                    Long Island City, NY 11101
                                                                             DOC #:
                    OFFICE: (718) 674 - 1245                                 DATE FILED: 4/8/2020
                    FAX: (516) 453 - 0490




    April 3, 2020

    The Honorable Mary Kay Vyskocil
    United States District Judge
    Southern District of New York
    40 Foley Square
    New York, NY 10007

                    Re:     Uddin, Reyad v. National Recovery Agency, et al.
                            Docket #: 1:19-cv-05625-MKV

    Dear Judge Vyskocil:

            My firm represents Plaintiff, Reyad Uddin, in the above-referenced matter. This letter is
    to respectfully request an adjournment of the pretrial conference currently scheduled for April 9,
    2020 at 10:00 AM.

            Plaintiff respectfully brings to the Court’s attention that Your Honor granted a 90-day
    extension of discovery so that the parties have time to take depositions. Accordingly, Plaintiff
    respectfully requests an adjournment of the pretrial conference for a future date compatible with
    the discovery extension.

            We are appreciative of Your Honor’s time on this matter.

                                                           Sincerely,

                                                           Subhan Tariq, Esq.
                                                           Counsel for Plaintiff




This request is GRANTED. The parties shall appear for a Post Discovery Conference on Thursday, August 27,
2020 at 10:30 AM.

                                                       April 8, 2020
